DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim recites the limitation of measuring a pressure difference between a first pressure and a second pressure corresponding to first and second ends of the second range of travel. It is unclear as to how or where these pressure measurements are made or what they relate to.
Regarding claim 11, the claim recites defining a threshold indicative of a maximum pressure difference between the average control hysteresis and the second value however it is unclear as to how or where these pressure measurements are made since there is no indication of a pressure sensor or pressurizing means in the claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baxter et al. US Patent Application Publication 2018/0231991 (hereinafter referred to as Baxter) and Boger US Patent 6,272,401 (hereinafter referred to as Boger).
Regarding claim 7, Baxter discloses a method described in paragraphs 0023-0024 comprising determining an average control hysteresis value for a valve over a first range of travel of the valve (a set point for the valve is determined between 45% and 55% open), comparing the average control hysteresis to a second value corresponding to a second range of travel encompassing the first range of travel (between 5% and 90% open), paragraph 0069 further discloses oscillating the valve based on the set point minus a margin in order to move the valve. Baxter does not explicitly disclose moving the valve in step sizes based on the comparison. Boger discloses a method and apparatus for operating a valve which determines a hysteresis in the system and moves the valve in steps via a positioner (fig. 9). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Baxter with those of Boger in order to monitor a valve and move it via control steps in order to ensure any hysteresis or friction is overcome during operation.

Claim(s) 14-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boger.
Regarding claim 14, Boger teaches an apparatus (fig. 1) comprising a hysteresis measurement controller (valve signature is measured which includes hysteresis values) for a value over a first range of travel of the valve (first direction), a comparator for comparing the average control hysteresis value to a second value corresponding to a second range of travel (feedback path), and a step size selector (fig. 17, claim 1) to select one of multiple control step sizes for the valve based on the comparison.
It is further noted that the Boger reference teaches the entirety of the apparatus and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
	Regarding claims 15-19, the claims are directed towards a number of elements (hysteresis measurement controller, step size selector) where each element “is to” perform a claimed task. Since the steps being performed are merely known mathematical operations such as performing averages or defining threshold values, the apparatus of Boger would be capable of performing the actions claimed.
	Regarding claim 20, Boger discloses the claimed invention but does not explicitly teach the step sizes as claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used any step sizes desired in order to move the valve enough to open/close accurately, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

	Regarding claim 21, Boger discloses as seen in fig. 1, a valve assembly  comprising a valve 10 and a valve positioner 12 coupled to the valve. Boger further discloses a turning controller as disclosed in column 24 which can determine an average hysteresis valve for the valve over a first range of travel, compare it to a second value corresponding to a second range of travel of the valve encompassing the first range of travel of the valve and select one of multiple control step sizes for the valve based on the comparison (claim 1). It is further noted that the Boger reference teaches the entirety of the apparatus and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
	Regarding claims 22-26, the claims are directed towards a number of elements (hysteresis measurement controller, step size selector) where each element “is to” perform a claimed task. Since the steps being performed are merely known mathematical operations such as performing averages or defining threshold values, the apparatus of Boger would be capable of performing the actions claimed.

Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/Examiner, Art Unit 2861